IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-66,386-08




JESSE GARCIA, Relator

v.

FRIO COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 03-08-00096-CRF IN THE 218TH JUDICIAL DISTRICT COURT
FROM FRIO COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 218th Judicial District Court of Frio County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  
             In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Frio County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus in Frio
County. This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. Such response shall be submitted within 30 days
of the date of this order.


Filed: September 15, 2010
Do not publish